—Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered November 20, 1996, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s allegations in his motion papers and argument at the suppression hearing, that the officers should have obtained a search warrant prior to entering the apartment, were insufficient to preserve defendant’s current claim that the officers should have obtained a warrant prior to conducting a second search following the first safety search of the apartment (People v Fung, 227 AD2d 173, lv denied 88 NY2d 985), and we decline to review it in the interest of justice. Concur — Ellerin, P. J., Williams, Mazzarelli and Buckley, JJ.